  Case: 1:17-md-02804-DAP Doc #: 1395 Filed: 02/26/19 1 of 1. PageID #: 38587



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



IN RE: NATIONAL PRESCRIPTION                  )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                             )
                                              )       SPECIAL MASTER COHEN
                                              )
THIS DOCUMENT RELATES TO:                     )
“Track One Cases”                             )       AMENDMENT TO
                                              )       DISCOVERY RULING NO. 14, PART 4,
                                              )       REGARDING WALGREENS
                                              )       PRIVILEGE LOG



       Upon further review, and in light of a clarification provided by Walgreens, the Special Master

finds the email document labeled EM023810291 is privileged, as it provides legal advice, and the

document may be withheld.

       RESPECTFULLY SUBMITTED,

                                                      /s/ David R. Cohen
                                                      David R. Cohen
                                                      Special Master

Dated: February 15, 2019




       1
            This document was listed as “Walgreens’ Priv. No. 20” in the original Ruling (docket
no. 1387.
